Title: To George Washington from Edmund Randolph, 17 July 1795
From: Randolph, Edmund
To: Washington, George


          
            Sir
            Department of State July 17. 1795.
          
          Since writing a quarter of an hour ago, I find, that by not understanding the French Calendar, I am totally mistaken in my account of the French decree. The French Minister sent me two decrees, one of which is to the effect, mentioned in my other letter. But it is prior to the other, which is of a contrary import, and which until this moment I supposed to be repealed. So that the favorable de[c]ree being subsequent in date annuls the harsh one.
          Brackenridge’s speech in the Pittsburg-paper, now inclosed, probably requires some attention; and the proceedings at Boston in Adams and Larkin’s paper are too important not to be forwarded to you. I have the honor to be Sir with the highest respect and attachment yr mo. ob. serv.
          
            Edm: Randolph.
          
        